On July 6, 2006, the defendant was sentenced for violation of the conditions of a suspended sentence to a commitment to the Department of Corrections for a term of three (3) years for the offense of Criminal Endangerment, a felony.
Done in open Court this 8th day of February, 2007.
DATED this 23rd day of February, 2007.
On February 8, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Katie Barber. The state was represented by Mark Murphy.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler